1

2

3

4

5
                       UNITED STATES DISTRICT COURT
6
                      EASTERN DISTRICT OF CALIFORNIA
7
                               ----oo0oo----
8

9
     CITY OF WEST SACRAMENTO,                No. 2:18-CV-00900 WBS EFB
10   CALIFORNIA; and PEOPLE OF THE
     STATE OF CALIFORNIA,
11
                 Plaintiffs,                 MEMORANDUM AND ORDER RE:
12                                           MOTION TO DISMISS R&L
         v.                                  BUSINESS MANAGEMENT’S THIRD-
13                                           PARTY COMPLAINT
     R AND L BUSINESS MANAGEMENT, a
14   California corporation, f/k/a
     STOCKTON PLATING, INC., d/b/a
15   CAPITOL PLATING, INC., a/k/a
     CAPITOL PLATING, a/k/a CAPITAL
16   PLATING; CAPITOL PLATING, INC.,
     a dissolved California
17   corporation; et al.,

18               Defendants.

19

20                             ----oo0oo----

21            The City of West Sacramento, California (“the City”)
22   and the People of the State of California filed suit
23   to address toxic levels of soil and groundwater contamination in
24   the environment within the City.       Defendants R&L Business
25   Management and John Clark (collectively referred to as “R&L”)
26   subsequently brought the County of Yolo into the action as a
27   third party to the City’s lawsuit.      R&L seeks contribution should
28
                                        1
1
     R&L be found liable in the City’s lawsuit.       Before the court is
2
     the County of Yolo’s (“the County”) Motion to Dismiss Defendant
3
     R&L’s Third-Party Complaint. (Docket No. 100.)
4
                I.    Factual and Procedural Background
5
                      A.   The City’s Lawsuit
6
                The City’s lawsuit against R&L involves the alleged
7
     contamination at 319 3rd Street.       This court described much of
8
     the factual and procedural background to this lawsuit in its
9
     prior orders.    (See Docket Nos. 18, 33, 44 & 63.)     The Third
10
     Amended Complaint (“TAC”) is the current operative complaint.
11
     (Docket No. 45.)
12
                      B.   R&L’s Third-Party Complaint
13
                R&L’s Third-Party Complaint (“TPC”) against the County
14
     (Docket No. 90.) involves the alleged contamination at 305 3rd
15
     Street, a property two parcels north of the 319 property at issue
16
     in the City’s complaint.    (Pl.’s Mot. to Dismiss (Docket No.
17
     100).)     The TPC relies primarily on an Environmental Site
18
     Assessment prepared by Wallace Kuhl & Associates in 2006.       (TPC
19
     at 3, ¶ 14.)    The TPC alleges that “historical surface fill
20
     material containing heavy metals and a substantial amount of lead
21
     was placed and maintained at and around [305 Third Street and 317
22
     Third Street], during Yolo County’s ownership of 305 Third
23
     Street.”    (Id. at 4, ¶ 17. (Docket No. 90).)    “As a direct result
24
     of the historic operations and importing of soils,” the TPC
25
     continues, the two properties “contained fill and native soils
26
     that tested for high concentration of levels of heavy materials.”
27
     (Id. at 5, ¶ 30.)     The TPC also alleges that “lead and other
28
                                        2
1
     toxic chemicals were discharged onto and into the soil beneath”
2
     the 305 and 317 properties.   (Id. at 4, ¶ 23.)   The chemicals
3
     thereafter allegedly “contributed to the contamination of the
4
     soil and groundwater.”   (Id. at 4, ¶ 24.)
5
               Because Yolo County has not “engaged in any remedial
6
     measures,” the contamination allegedly continues “to spread and
7
     become worse.”   (Id. at 5-6, ¶ 33; see also id. at 4, ¶ 23
8
     (“Absent any remedial activity, that surface contamination will
9
     continue to spread and potentially leach into groundwater.”).)
10
     Notably, however, R&L’s Third-Party Complaint does not allege
11
     that the contamination at 305 3rd Street is the same
12
     contamination as that at 319 3rd Street.
13
               The TPC alleges four causes of action: (1) contribution
14
     under the Comprehensive Environmental Response, Compensation, and
15
     Liability Act (“CERCLA”), 42 U.S.C. § 9613(f)(1); (2) equitable
16
     indemnity; (3) equitable contribution; and (4) declaratory relief
17
     under the Declaratory Judgment Act, 28 U.S.C. § 2201.1   The
18
     County now moves to dismiss all claims.
19
               II.    Legal Standard
20
               On a Rule 12(b)(6) motion, the inquiry before the court
21
     is whether, accepting the factual allegations in the complaint as
22
     true and drawing all reasonable inferences in the plaintiff’s
23
     favor, the plaintiff has stated a claim to relief that is
24
     plausible on its face.   See Ashcroft v. Iqbal, 556 U.S. 662, 678
25

26
               1 R&L filed the same four counterclaims against the
     City (Docket No. 50). The City subsequently moved to dismiss the
27   complaint and this court granted the motion. (Mem. & Order, May
     23, 2019 (Docket No. 78).)
28
                                       3
1
     (2009).   Legal conclusions “must be supported by factual
2
     allegations.”   Id.   at 679.   Pleadings that “are no more than
3
     conclusions . . . are not entitled to the assumption of truth.”
4
     Id.
5
               III. Discussion
6
                     A.    CERCLA Claim
7
               R&L brings a claim for contribution against the County
8
     under Section 113(f)(1) of CERCLA.       See 42 U.S.C. § 9613(f)(1).
9
     Section 113(f)(1) allows a party to “seek contribution from any
10
     other person who is liable or potentially liable under Section
11
     107(a), during or following any civil action under section 106 of
12
     this title or under section 107(a) of this title.”       Id.   A party
13
     may assert a contribution claim only “during or following” a
14
     civil action under § 106 or §107(a) to which they are a party.
15
     Cooper Indus., Inc. v. Aviall Servs., Inc., 543 U.S. 157, 168
16
     (2004).   If a private party has not been sued, the party cannot
17
     obtain contribution under Section 113(f)(1).      Id.
18
               The face of the Third-Party Complaint seeks
19
     contribution from the County for contamination separate from that
20
     underlying the City’s § 107(a) action against R&L.       The City’s
21
     CERCLA claim “stem[s] from alleged environmental contamination,
22
     which [the City] contends originated from . . . 319 3rd Street.”
23
     (TPC at 4, ¶ 20; see also TAC at 2, ¶ 4 (“The contamination
24
     originates from the real property located at 319 3rd Street.”);
25
     TAC at 10, ¶ 59 (“The source of the Contaminants . . . is Capitol
26
     Plating, the metal plating business that operated on the Property
27
     continuously for over 35 years.”).)      R&L’s claim against the
28
                                          4
1
     County, however, stems from alleged contamination at 305 3rd
2
     Street (TPC at 4, ¶ 23) -– “a property two parcels north” of the
3
     319 property.    (Pl.’s Mot. to Dismiss at 1.)   Nothing in the
4
     City’s operating complaint or its subsequent pleadings suggests
5
     that the City seeks to hold R&L liable for contamination
6
     originating at the 305 property.
7
                 Further, the kind of contamination R&L alleges was
8
     found at 305 property appears from the face of the TPC to be
9
     different from that alleged by the City.    R&L alleges that “lead
10
     and other hazardous chemicals were discharged” at the 305
11
     property.    (TPC at 4, ¶ 23.)   The word “lead,” however, does not
12
     appear in the City’s operative complaint or in its motion for
13
     summary judgment.    Instead, the City specifically and repeatedly
14
     seeks damages for the release of nickel, copper, zinc, chromium,
15
     and 1,2-DCA, only.    (TAC at 10, ¶ 57; see also, e.g., Pls. Mot.
16
     Summ. J. at 14-15, 17-18, 20-22, 23, 25-26, 27 (Docket No. 95).)
17
                 The term “hazardous chemicals” is insufficient for the
18
     court to infer that the contamination alleged in the complaint is
19
     the same as the contamination alleged in the TPC.     First, whether
20
     a substance is “hazardous” is a legal conclusion under CERCLA.
21
     See 42 U.S.C. § 9607(a)(2), (3), (4).     Because the term, without
22
     factual allegations, is “no more than [a] conclusion[],” it is
23
     “not entitled to an assumption of truth.”     Iqbal, 556 U.S. at
24
     679.   Second, even if the court assumed that hazardous substances
25
     were indeed discharged at the 305 property, it would not be a
26
     reasonable inference to conclude that R&L’s use of the term
27
     “hazardous chemicals” in a generic sense, without more, means
28
                                        5
1
     nickel, copper, zinc, chromium, or 1,2-DCA, specifically.      The
2
     court therefore cannot infer that R&L seeks to hold the County
3
     accountable for the same contamination for which the City is
4
     suing R&L.
5
                 Accordingly, R&L cannot maintain its contribution claim
6
     against the County.    Because the City does not seek to hold R&L
7
     liable for the contamination here at issue, and because the R&L
8
     does not allege the same kind of contamination for which R&L is
9
     being sued, R&L seeks contribution for contamination for which it
10
     is not being sued.    The Supreme Court made it clear that a party
11
     who has not been subject to a civil action under § 106 or 107(a)
12
     “has no § 113(f)(1) claim.”    Aviall, 543 U.S. at 168.   R&L thus
13
     fails to properly plead a contribution claim under Section
14
     113(f)(1).
15
                 B.   Equitable Indemnity and Contribution Claims
16
                 R&L also brings counterclaims for equitable indemnity
17
     and equitable contribution under California laws.    Equitable
18
     indemnity “is premised on a joint legal obligation to another for
19
     damages.”    W. Steamship Lines, Inc. v. San Pedro Peninsula Hosp.,
20
     8 Cal. 4th 100, 114 (1994).    The doctrine is “subject to
21
     allocation of fault principles and comparative equitable
22
     apportionment of loss.” Prince v. Pac. Gas & Elec. Co., 45 Cal.
23
     4th 1151, 1158 (2009).    It is also subject to immunities and
24
     other limitations on liability available against the injured
25
     party. Id. at 1159-59. Contribution is similar because it permits
26
     one joint tortfeasor to recover from another.    See Sullins v.
27
     Exxon/Mobil Corp., No. C 08-04927 CW, 2009 WL 2779172, at *7
28
                                       6
1
     (N.D. Cal. Sept. 2, 2009). However, contribution “is a creature
2
     of statute and distributes the loss equally among all
3
     tortfeasors.”   Coca-Cola Bottling Co. v. Lucky Stores, Inc., 11
4
     Cal. App. 4th 1372, 1378 (2d Dist. 1992) (citing Cal. Civ. Proc.
5
     Code § 875). A defendant cannot recover under both theories of
6
     indemnification and contribution. See id. at 1379 (citing Cal.
7
     Civ. Proc. Code § 875(f)).
8
                     1.    Equitable Indemnity
9
               In evaluating R&L’s counterclaims against the City,
10
     this court found that R&L is barred under the California
11
     Government Claims Act (CGCA) from bringing a claim for equitable
12
     indemnity against the City of West Sacramento.     (Mem. & Order,
13
     May 23, 2019 (Docket No. 78).)
14
               The court now reaches the same conclusion here, for the
15
     same reason it previously provided.     In short, under Section 815
16
     of the CGCA, “[e]xcept as otherwise provided by statute, [a]
17
     public entity is not liable for an injury.”     Cal. Gov’t Code §
18
     815.   R&L’s equitable indemnity claim lacks a statutory basis
19
     because none of the statutes under which R&L is suing the County
20
     expressly waive the County’s immunity.      The court must therefore
21
     dismiss this claim.   (See Mem. & Order, May 23, 2019.)
22
                     2.    Equitable Contribution
23
               This court also previously ruled that R&L cannot bring
24
     an equitable contribution counterclaim absent allegations that
25
     “(1) a judgment has been rendered jointly against it and the
26
     [County]” and (2) that “R&L has discharged more than its pro rata
27
     share of that judgment.”     (Id. at 9 (citing Coca-Cola, 11 Cal.
28
                                        7
1
     App. 4th at 1380.)    R&L has not alleged any facts that go to
2
     either of the elements above.   Accordingly, the court will
3
     dismiss R&L’s equitable contribution counterclaim. (See Mem. &
4
     Order, May 23, 2019.)
5
               C. Declaratory Judgment
6
               R&L’s only remaining claim seeks a judicial declaration
7
     that “Yolo County [is] liable for [its] proportionate share of
8
     the harm suffered and costs incurred as a result of contamination
9
     alleged in the City’s Third Amended Complaint.”    (TPC at 7, ¶
10
     48.)
11
               In the City’s motion to dismiss R&L’s counterclaims,
12
     this court found that, “because R&L’s other counterclaims have
13
     all been dismissed,” the court had to dismiss R&L’s claim for
14
     declaratory relief.     (Mem. & Order, May 23, 2019.)   The
15
     situation here is no different and the court reaches the same
16
     conclusion.   Declaratory relief is not an independent claim.     See
17
     Lane v. Vitek Real Estate Indus. Grp., 713 F. Supp. 2d 1092, 1104
18
     (E.D. Cal. 2010) (Shubb, J.).    R&L is not entitled to relief
19
     under the Declaratory Judgment Act “absent a viable underlying
20
     claim.”   See Shaterian v. Wells Fargo Bank, N.A., 829 F. Supp. 2d
21
     873, 888 (N.D. Cal. 2011); see also Tex. Health & Human Servs.
22
     Comm’n v. United States, 166 F. Supp. 3d 706, 712 (N.D. Tex.
23
     2016) (“To obtain relief under the Declaratory Judgment Act, the
24
     [party] must first identify a cause of action under some other
25
     law.”).   Because R&L does not have any remaining viable claims,
26
     the court now dismisses R&L’s claim for declaratory relief.
27
               IT IS THEREFORE ORDERED that the County’s Motion to
28
                                       8
1
     Dismiss R&L’s Third-Party Complaint (Docket No. 100) be, and the
2
     same hereby is, GRANTED.
3
               R&L has twenty days from the date of this order to file
4
     an Amended Third-Party Complaint if it can do so consistent with
5
     this Order.
6
     Dated:   October 28, 2019
7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     9
